DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nook [ US Pat # 11,268,607 filed on 02/17/2017] In view of  in view of Fukuzawa [WO 2013/022094].

Regarding claim 1:  Nook discloses a nut structure for an electric pushing rod, the electric pushing rod comprising a guide screw, the guide screw comprising an outer thread (the outer thread that mesh with thread 306), the nut structure comprising:
Metal cylinder (302) (see col 1 lines 45-50), comprising a pivot hole (see fig 13) being passed through by the guide
screw, and an inner thread (see for example markup fig 13 or fig 15) directly formed on an inner wall of the pivot hole; and a plastic intermediate component (310), insert molding into the metal cylinder (302) (see [claim 1]) covering the inner thread (see fig 13), disposed between the outer thread and the inner thread (see fig 14), and comprising a fixed side thread (304) mounted on the inner thread and a driving side thread (306) screwed with the outer thread.
Nook does not wherein a thickness (t) of the plastic intermediate component between a surface of the fixed side thread  and a surface of the driving side thread is between 0.6 mm and 1 mm. However Fukuzawa shows wherein a thickness (t) of the intermediate component (73b) between a surface of the fixed side thread and a surface of the driving side thread is between 0.6 mm and 1 mm (see translation equivalent abstract section).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have changed the thickness of the intermediate component to appropriate thickness as matter of design choice and design preference (see MPEP 2144.04 Section IV).

Regarding claim 2:  Nook discloses wherein a screw lead of the inner thread (the inner thread of 302) is the same as a screw lead of the outer thread.

Regarding claim 5:  Nook discloses wherein the metal cylinder (302) is of a tubular shape, the metal cylinder (302) comprises an axial direction and a positioning groove (the contact surface between  the element 302 and 304) disposed thereon along the axial direction and passing through the inner thread, and a positioning protrusion (the thread of the plastic component constitutes the protrusion) is disposed on the plastic intermediate component (304) corresponding to and engaging with the positioning groove.

Regarding claim 6:  Nook discloses wherein the metal cylinder (302) further comprises a radial direction (D2) perpendicular to the axial direction  and a filling hole ( holes where 312 is deposited see fig 13 ) disposed thereon along the radial direction  and communicating with the positioning groove (see fig 13), and a blocker (312) is disposed on the plastic intermediate component (304) and accommodated in the filling hole (see fig 13) to connect with the positioning protrusion.
Regarding claim 7: Nook shows wherein each blocker (312) is of a conic shape. 
Regarding claim 8:  Nook discloses wherein a filling hole (see fig 13, grooves on 302 where 312 is placed) is disposed on the metal cylinder (302) and communicates with the pivot hole (the pivot hole is nothing but the bore where the thread shaft is inserted), and a blocker (312) is disposed on the plastic intermediate component (304) and accommodated in the filling hole (the filling hole nothing but the groove where 312 is placed).

Regarding claim 9:  Nook discloses wherein the filling hole (one of the grooves where 312 is disposed is at the middle of metal cylinder) is located on a middle of the metal cylinder (302).

Regarding claim 10:  Nook discloses wherein the metal cylinder (302) is of a tubular shape, the metal cylinder (302) comprises an axial direction and multiple positioning grooves (the contact surface between the element 302 and 304) disposed thereon along the axial direction and passing through the inner thread, and multiple positioning protrusions are disposed on the plastic intermediate component (304) corresponding to and engaging with the positioning grooves.

Regarding claim 11:  Nook discloses wherein the metal cylinder (304) further comprises a radial direction perpendicular to the axial direction and multiple filling holes (see fig 13, grooves on 302 where 312 is placed) disposed thereon along the radial direction and communicating with the positioning grooves, and multiple blockers (312, see fig 13) are disposed on the plastic intermediate component
(20) and accommodated in the filling holes (one of the grooves where 312 is disposed is at the middle of metal cylinder) to connect with the positioning protrusions.

Response to Arguments
Applicant's arguments filed on 06/23/2022 have been fully considered but they are not persuasive. 
In response to applicant argument that Nook discloses cylinder made/lead screw nut from other material that is not metal and fails to disclose “ metal cylinder…a plastic intermediate component, inset molding into metal cylinder… thickness of the plastic is between 0.6mm and 1mm…” 
Even though that Nook discloses cylinder (lead screw nut) made of plastic it also discloses other possibilities that the cylinder is made of including metal, in col 1 lines 45-55, it states “…A lead screw nut material is selected to balance these—often competing—properties: low friction, low wear, high strength, ease of manufacture, and low cost. Typical materials selected include bronze, brass, plastic, aluminum or steel…”
Nook also discloses plastic intermediate component (310) is made of at least in portion of ACETEL, PTFE, PEEK etc which are type of thermo-plastic materials 
The secondary reference Fukuzawa shows wherein a thickness (t) of the intermediate component (73b) between a surface of the fixed side thread and a surface of the driving side thread is between 0.6 mm and 1 mm (see translation equivalent abstract section).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have changed the thickness of the intermediate component to appropriate thickness as matter of design choice and design preference (see MPEP 2144.04 Section IV).



    PNG
    media_image1.png
    745
    567
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    373
    543
    media_image2.png
    Greyscale

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658